Reasons for Allowance
Claims 1, 6-9, 12-14, 30, 31, 33, 35, 45-51, 55 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a reinforcement member as claimed in claim 1.  The closest prior art of record is EP 2019027, Lee et al. (US Patent Application No. 2011/0144239) and Delvin et al. (US Patent No. 4990549).  EP ‘027 relates to a hollow structural member reinforced with a reinforcement element comprising a heat foamable material.  EP ’027 fails to teach wherein the heat curable structural adhesive foaming to not more than about 200% of its original unexpanded volume, wherein the carrier member has a cross-section that does not comprise a constant thickness over its entire extension, wherein the carrier member comprises a fiber reinforced polyester in an amount of 65±5 wt% of total carrier weight and at least 99 wt% of the carrier member is composed of the fiber-reinforced polyester material relative to the total weight of the fiber-reinforced polyester material, the polyester has a crystallinity of at least 60%, wherein the carrier member has an E-modulus of at least bout 15 Gpa that is maintained independent of relative humidity of the ambient air, wherein the heat curable structural adhesive forms a non-uniform coating along the carrier member so that an outer shape of the reinforcement member differs from an outer shape of the carrier member.  Lee relates to a glass fiber reinforced polyester resin composition.  The glass fiber reinforced polyester resin may have improved flexural strength and heat resistance, and excellent flowability thus securing excellent .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/10/2021